DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fielder et al. (US 6,105,133).
 	Regarding claim 7, Fielder et al. (Hereinafter “Fielder”) teaches a calling device, comprising: 
20a password generation unit, configured to generate the same public password as a called device (i.e., originating system 10 and answering system or second computer system 11, as shown in figure 1, each produces a message digest (col.7, lines 12-16 and col.9, lines 13-20 wherein the originating and answering systems 10 and 11 generated the same passwords; col.9, lines 21-24); 
an information generation unit, configured to generate specified information (i.e., i.e., a bit-shuffling generator 22, as shown in figure 2, generating or forming a first pseudo-random result as specific information; col.5, lines 59 through col.6, line 5); 
a transmission unit, configured to transmit a connection request to the called device (i.e., a communication adapter 6 of the calling device 10 to send an access request; col.6, lines 40-45 and col.8, lines 35-41); and 
(i.e., a communication line 12, connected the communication adapter 6 of the calling device 10, performed to connect to the computer system 11 when the access request has been granted; col.7, lines 44-52 and col.10, lines 16-18).

Allowable Subject Matter
Claims 1-6 and 9-12 are allowed.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	Fielder et al. (US 6,105,133), as discussed above, teaches the calling device and called device each generate the same password. However, Fielder failed to teach header fields of a connection request and/or SIP INVITE messages to be used for transmission of information between the calling device and called device. 
Other references, such as Filart et al. (US 2020/0053136), Xiao et al. (US 2021/0298067) and Ormazabal (US 2012/0174217) each teaches a system and method for verifying a communication device and/or an identity of a calling party by a softswitch, proxy, etc. They failed to teach the feature of verifying the communication device and/or the identity of a calling party by a called party. 

Therefore, none of the above references, clearly teach a called party performed a method comprising a variety of steps, particular the step of performing, by the called device, device verification on the connection request, under the condition where the verification succeeds, generating, by the called device and the calling device, specified information, and re-transmitting, by the calling device, the connection request to the called device; otherwise, discarding the connection request, as described in and connected to the independent claim 1.
Also, none of the above references, clearly teach a called party performed a method comprising a variety of units, particular header field verification unit, configured to: perform header field verification on the connection request to verify whether a specified header field is carried in the connection request, wherein under the condition where no specified header field is carried in the connection request, executes a device verification unit; otherwise, executes an identity verification unit, as described in and connected to the independent claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February 2022